Citation Nr: 0016491	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  94-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1998 for service connection for residuals of a cold injury 
(frostbite).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from September 1950 to December 1951.

In a June 1993 decision, the RO denied the veteran's claim 
for service connection for residuals of frostbite.  He 
appealed to the Board of Veterans' Appeals (Board), and in a 
February 1997 decision, the Board denied the claim.  He then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By a July 1999 order, the Court vacated the 
Board decision and remanded the case to the Board for 
readjudication of the issue of service connection for 
residuals of frostbite.

While the veteran's claim for service connection for 
frostbite residuals was pending at the Court, on November 3, 
1998 he again filed a claim with the RO for service 
connection for residuals of a cold injury (frostbite).  
Additional evidence was developed by the RO, and in a May 
1999 decision, the RO granted service connection for 
residuals of cold injury of the feet and hands, effective 
November 3, 1998.  The veteran thereafter filed a timely 
notice of disagreement on the issue of an earlier effective 
date for service connection for residuals of a cold injury; a 
statement of the case was sent to him on this issue; and the 
Board accepts subsequent statements by the veteran and his 
representative as constituting a timely substantive appeal on 
the effective date issue.  

In light of the above procedural history, the issue of 
service connection for frostbite residuals, which was 
remanded to the Board by the Court, is moot.  The Board finds 
that the issue of entitlement to an earlier effective date 
for service connection for residuals of a cold injury 
(frostbite) is properly on appeal, and that issue is 
addressed below.

FINDINGS OF FACT

1.  On May 13, 1993, many years after the veteran's service, 
the RO received his claim for service connection for 
residuals of frostbite.

2.  The May 13, 1993 claim remained pending until an RO 
decision which granted service connection for residuals of a 
cold injury (frostbite); the RO assigned November 3, 1998 as 
the effective date for service connection.


CONCLUSION OF LAW

The correct effective date for an award of service connection 
for residuals of a cold injury (frostbite) is May 13, 1993, 
the date of claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 13, 1993 (as shown by mailroom date stamp), the RO 
received the veteran's initial claim for service connection 
for residuals of frostbite (also referred to as cold injury).  
The claim was filed many years after service.  As noted in 
the introduction section of the present Board decision, the 
RO and Board denied the service connection claim, and the 
veteran appealed to the Court.  While his claim was pending 
at the Court, he filed another claim for the same benefit, 
which was received by the RO on November 3, 1998.  Additional 
evidence was developed, and the RO granted service connection 
for residuals of a cold injury (frostbite).  The RO made 
service connection effective November 3, 1998, under the 
erroneous assumption that the Board decision had become final 
and that the benefit was being granted based on a reopened 
claim supported by new and material evidence.  See 38 C.F.R. 
§ 3.400(q),(r).  

However, the adverse Board decision on service connection 
never became final, as it was appealed to the Court, and such 
Board decision became a nullity when it was vacated by the 
Court.  Thus the veteran's initial claim for service 
connection, received by the RO on May 13, 1993, remained 
pending until the RO decision which granted service 
connection, and it is the May 13, 1993 claim which controls 
the effective date.  When a claim for service connection is 
filed more than a year after service, the effective date for 
an award of service connection and compensation will be the 
date the RO receives the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

In the present case, the May 13, 1993 date on which the RO 
received the claim is the proper effective date for the 
veteran's award of service connection for residuals of a cold 
injury (frostbite), and an earlier effective date is 
warranted to reflect this.


ORDER

An earlier effective date of May 13, 1993, for service 
connection for residuals of a cold injury (frostbite), is 
granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

